 


114 HR 1903 IH: To amend the Tariff Act of 1930 to eliminate the consumptive demand exception to prohibition on importation of goods made with convict labor, forced labor, or indentured labor, and for other purposes.
U.S. House of Representatives
2015-04-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 1903 
IN THE HOUSE OF REPRESENTATIVES 
 
April 21, 2015 
Mr. Kind (for himself, Mr. Levin, Mr. Rangel, and Mr. Lewis) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Tariff Act of 1930 to eliminate the consumptive demand exception to prohibition on importation of goods made with convict labor, forced labor, or indentured labor, and for other purposes. 
 
 
1.Elimination of consumptive demand exception to prohibition on importation of goods made with convict labor, forced labor, or indentured labor; report
(a)Elimination of consumptive demand exception
(1)In generalSection 307 of the Tariff Act of 1930 (19 U.S.C. 1307) is amended by striking The provisions of this section and all that follows through of the United States.. (2)Effective dateThe amendment made by paragraph (1) shall take effect on the date that is 15 days after the date of the enactment of this Act.
(b)Report requiredNot later than 180 days after the date of the enactment of this Act, and annually thereafter, the Commissioner of U.S. Customs and Border Protection shall submit to the Committee on Finance of the Senate and the Committee on Ways and Means of the House of Representatives a report on compliance with section 307 of the Tariff Act of 1930 (19 U.S.C. 1307) that includes the following: (1)The number of instances in which merchandise was denied entry pursuant to that section during the 1-year period preceding the submission of the report.
(2)A description of the merchandise denied entry pursuant to that section. (3)Such other information as the Commissioner considers appropriate with respect to monitoring and enforcing compliance with that section. 
 
